Citation Nr: 1825723	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-36 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a compensable disability rating for a bilateral hearing loss disability, to include as on an extraschedular basis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and a friend


ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to January 1979.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) Center in San Diego, California which granted service connection for a bilateral hearing loss disability at a noncompensable level.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in March 2018.  A transcript of the hearing is associated with the electronic claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon review of the record, the Board concludes that further evidentiary development is necessary.  Although the Board sincerely regrets this delay and is appreciative of the Veteran's service to his country, a remand is necessary to ensure VA provides the Veteran with appropriate process and assistance in developing his claim prior to final adjudication.  

At the March 2018 Board hearing, the Veteran and his friend both testified that the Veteran's hearing loss disability had worsened in severity since the prior VA examination in January 2014.  

Additionally, the Veteran, by and through his representative, requested a disability evaluation for bilateral hearing loss on an extraschedular basis.  To support this request, the Veteran submitted letters from a job for which he had applied and received as a civilian with the Department of the Navy.  Subsequent to being hired, the Veteran underwent a hearing loss test as part of the hiring process.  Then the Navy informed the Veteran that the job requirements were such that the Veteran's high frequency hearing loss could not be accommodated in the relevant job environment and the job offer was rescinded.  

The January 2014 audiological examination results show the following puretone results for the Veteran's hearing loss disability:  

1000 Hz
2000Hz
3000Hz
4000Hz
Average
(R) 20
65
65
65
54.25
(L) 15
60
85
95
63.75

According to the rating schedule, with a hearing loss disability with puretone thresholds 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation from either table VI or VIa, whichever is higher.  38 C.F.R. § 4.86(b) (2017).  The Veteran's hearing loss disability is on the cusp of meeting this exceptional pattern of hearing impairment, but is rated as noncompensable under Table VI.  

While mere passage of time, alone, since an otherwise adequate examination, does not obligate VA to have the Veteran reexamined simply as a matter of course, in the present case a new examination is warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  The Veteran has alleged both worsening of the bilateral hearing loss disability, and that his bilateral hearing loss warrants evaluation on an extraschedular basis.  

As for the Veteran's request for an extraschedular rating for his bilateral hearing loss disability, the Board finds that a referral for such a rating is warranted.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2017).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).   

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors included "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

In this case, the Board recognizes and has considered the Veteran's complaints of difficulty with hearing and understanding people with background noise present.  The schedular rating criteria specifically provides for ratings based on all levels of hearing loss, including exceptional patterns of hearing loss, as measured by both audiological testing and speech recognition testing.  However, the functional limitations imposed by the discrepancy between the Veteran's high frequency and low frequency hearing loss are not specifically contemplated by the criteria discussed above as they are slightly outside the designated thresholds for exceptional hearing patterns.  Thus, moving to step two of the analysis outlined above, the Board finds that the Veteran has submitted evidence of marked interference with employment in the form of letters declining to hire the Veteran based on high frequency hearing loss.  As such, the Board finds that referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating is warranted.  38 C.F.R. § 3.321(b)(1).  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to be examined by a VA audiologist to determine the current severity of his bilateral hearing loss disability.  Based on a review of the entire record and puretone audiometric testing with Maryland CNC speech discrimination testing, the examiner should note all pertinent features and findings needed to apply the relevant rating criteria.  Specifically, the examiner should note all results of puretone audiometric testing, with puretone average thresholds and Maryland CNC speech discrimination scores (in percentages) for both ears, as well as any functional impairment reported.  Any medical opinions offered must include a complete rationale.  

2.  After the above testing is complete, refer the Veteran's claim for increased rating for bilateral hearing loss disability to the appropriate entity for extraschedular rating consideration, whether the Under Secretary for Benefits or the Director of the Compensation and Pension Service.  The referral should include reference to the Veteran's rescinded job offer due to his high frequency hearing loss.  

3.  Thereafter, readjudicate the increased rating claim on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should thereafter be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




